         Case: 19-72546, 11/21/2019, ID: 11507883, DktEntry: 3, Page 1 of 1




                    UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                      NOV 21 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
In re: MICHAEL T. ANDERSON.                     No.    19-72546
______________________________
                                                D.C. No. 9:19-cv-00095-DLC
MICHAEL T. ANDERSON,                            District of Montana,
                                                Missoula
                Petitioner,
                                                ORDER
 v.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA,
MISSOULA,

                Respondent,

SCOTT BRODIE; et al.,

                Real Parties in Interest.

Before: BYBEE, IKUTA, and OWENS, Circuit Judges.

      Petitioner has not demonstrated that this case warrants the intervention of the

court by means of the extraordinary remedy of mandamus. See Bauman v. U.S.

Dist. Ct., 557 F.2d 650 (9th Cir. 1977). Accordingly, the petition is denied.

      No further filings will be accepted in this closed case.

      DENIED.
